Citation Nr: 1710069	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-23 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for right knee disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for left knee disorder, to include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine, L4-L5.

5.  Entitlement to rating in excess of 20 percent for right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2007 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case was subsequently transferred to the Milwaukee, Wisconsin RO.  

In a November 2014 decision, the Board denied the Veteran's claims listed on the cover page.  Subsequently, she appealed to the United States Court of Appeal for Veteran's Claims (the Court).  In a June 2016 Memorandum Decision, the Court vacated and remanded the claims to the Board for further development and adjudication.  The Board finds that there has been substantial compliance with the directives of the Court regarding the Veteran's claim for an increased rating for right hallux limitus/extensus status post bunionectomy and degenerative joint disease.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The remaining claims are remanded to the AOJ for further development.

In the November 2014 Board decision, the Board also remanded a claim for service connection for gastroenteritis for further development.  Since the Board's review of the record reveals that this claim is still undergoing development, the Board cannot address it at this time and it will instead, if necessary, be the subject of a separate and later decision of the Board under the same docket number.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

Below, the Board denies the Veteran's claim for an increased rating for right hallux limitus/extensus status post bunionectomy and degenerative joint disease.  The remaining claims are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND section below.  VA will notify the Veteran if further action is required.


FINDING OF FACT

At no time during the appeal period has the Veteran's right hallux
limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints resulted in severe malunion or nonunion of the tarsal or metatarsal bones; severe foot disability has also not been approximated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5280-5283 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a June 2006 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  In addition, the Veteran was awarded Federal employee disability retirement beginning April 2013 and, while these records were initially requested from the Office of Personnel Management (OPM) in April 2014 with a follow-up request in July 2014, the records pertaining to this award are not of record.  However, a July 2014 Report of Contact shows that the Veteran wished to cancel the request for these records and proceed with adjudication of her claims without them.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in May 2013 in conjunction with her claim for an increased rating for right hallux limitus/extensus status post bunionectomy.  The Board finds that the May 2013 examination is adequate in order to evaluate the Veteran's service-connected right foot disabilities as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that such disability has increased in severity since the May 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the VA examination report of record is adequate to adjudicate the claim and no further examination is necessary.

Furthermore, the Board finds that there has been substantial compliance with the Court's directives.  When last before the Board, in adjudicating the Veteran's increased rating claim for her right foot disability, the Board applied the definition of what constituted a "severe" foot disability under 38 C.F.R. § 4.71a, DC 5284 using the criteria listed in DC 5276.  However, after the Board's decision, the Court in Prokarym v. McDonald, 27 Vet. App. 307 (2015), held that "a 'pronounced disability under DC 5276 is not equivalent to a 'severe' disability under DC 5284." Id. at 312.  Below, the Board readdresses the potential rating under DC 5284 independent of the criteria of DC 5276.  In doing so, the Board finds that there has been substantial compliance with the Court's directives with regard to the issue decided herein.  D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

The Veteran's service treatment show that she was treated for bunion of the right great toe in March 1989.  At that time, she was diagnosed with pes cavus and extensor tendonitis, bilaterally and issued arch supports.  By rating decision dated in January 2005, the RO granted service connection for right hallux limitus/extensus status post bunionectomy (claimed as pes cavus, tendonitis, bunions, metatarsalgia and plantar fasciitis), and assigned an initial noncompensable disability rating with a temporary total rating during the Veteran's period of convalescence following an August 2004 surgical procedure, from August 19, 2004, to October 1, 2004, pursuant to 38 C.F.R. § 4.30.  By rating decision dated in August 2005, her disability rating for the right foot was increased to 10 percent from the date of service connection and increased to 20 percent effective December 1, 2004, following an extension of convalescence from her August 2004 surgery.  She was also awarded a temporary total rating during an additional period of convalescence following June 2005 surgical procedure, from June 2, 2005, to September 1, 2005, pursuant to 38 C.F.R. § 4.30.  She was also awarded a 10 percent disability rating for superficial scars of the right foot effective August 19, 2004.  Subsequently, by rating decision dated in October 2005, she was granted an extension of convalescence from her June 2005 surgery with a 20 percent rating continued effective October 1, 2005.  She submitted the current claim on appeal for an increased rating for her right foot disorder in May 2006.  

The Veteran's service-connected right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints is rated under 38 C.F.R. § 4.72, Diagnostic Codes (DCs) 5280-5283.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under DC 5280, a single, 10 percent evaluation is authorized for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  This is the highest rating possible under DC 5280.
	
Under DC 5283, which addresses malunion or nonunion of the tarsal or metatarsal bones, a 10 percent evaluation is assigned when the condition is moderate, a 20 percent evaluation is assigned when the condition is moderately severe, and a 30 percent evaluation is assigned when the condition is severe.  A note to DC 5283 indicates that a 40 percent evaluation should be assigned with actual loss of use of the foot.  38 C.F.R. § 4.71a.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Foot disabilities may also be rated under DCs 5276 (acquired flat foot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (metatarsalgia), 5281 (unilateral, severe, hallux rigidus), 5282 (hammer toe), and 5284 (other foot injuries), when appropriate.  Under DCs 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively.

Evidence relevant to the current level of severity of the Veteran's right hallux limitus/extensus includes VA examinations dated in March 2007 and May 2013.  During the March 2007 VA examination it was noted that the Veteran underwent bunionectomy procedure on her right foot in August 2004.  She subsequently underwent surgical revision of the August 2004 procedure in June 2005 that consisted of a dorsiflexory wedge osteotomy with callous distraction via an external fixator of the right first metatarsal and dorsiflexory osteotomy of the third metatarsal.  The Veteran related that she continued to experience "sharp" pain in the "ball of my foot at any time I have to apply pressure to it."  The Veteran related that towards the "end of December 2004" she was fitted with a "Dyna Splint" that "pushed [her] toe down" to try to increase the motion in the "big toe joint" and "[she] performed motion exercises."  The Veteran related using the "Dyna Splint" and "moving her toe up and down for five months" that provided approximately 15 percent relief of her symptoms and provided "a little more motion."  The Veteran related using a surgical shoe, New Balance shoe gear, Orthopedic shoe gear, and inserts from December 2004 until her surgery in June 2005.  She indicated that, between her revisional surgery, physical therapy, Naprosyn, Flexeril, and custom orthotics, she experienced approximately 60 to 75 percent improvement in the pain on the bottom of her right foot.  

The Veteran related that, overtime, the right big toe began to "purchase" the ground again.  The Veteran relates that she had continued to wear her orthopedic shoe gear, orthotics, and take Naprosyn and Flexeril to help control her symptoms with 60 to 75 percent relief.  She indicated that she had been experiencing "sharp" pain under the fourth metatarsal head since October 2006 and related that "it feels like there is a, lump sticking out and the pain is similar to what [she] was feeling under [her] third metatarsal head .before surgery."  The Veteran reported that her average daily pain was a 6 out of 10 under the fourth metatarsal head and that she would get occasional sharp twinges in her first and second toes during weather changes.  The Veteran related that she was awaiting "Thermocork" inserts with a metatarsal cut-out to help with her symptoms and continued to take the Naprosyn and Flexeril.  She denied the use of crutches, canes, walkers, or wheelchairs, and used orthotics and orthopedic shoe gear daily.  

The Veteran related that she was employed by VA and experienced increased symptoms while having to walk or stand for prolonged periods of times.  She related that she had lost "a lot" of time from work secondary to surgeries, medical appointments, and as a result of the pain in her feet, however she was unable to quantify.  She did not describe special measures that she took at work for the foot pain.  The Veteran related that she had had difficulty performing her activities of living (i.e. showering, dressing, doing dishes, cleaning, etc.) with ongoing "sharp" pains in both feet.  She indicated that, in addition to her pain she experienced, fatigue, weakness, lack of endurance, and loss of motion in her feet.  The Veteran related that all of the above had an impact on her foot conditions.  

On physical examination, the Veteran presented in orthopedic shoe gear with orthotics.  On vascular examination, there was DP/PT (dorsalis pedis, posterior tibial pulses) 2/4; CFT immediate digits one, two, three, four, and, five.  There was no edema and there was positive pedal hair growth.  Skin temperature was warm to cool,  proximal to distal.  There were no varicosities or telangiectasias.  On dermatologic examination, there were no open lesions or racerated webspaces:  On there was hyperkeratosis (callous) on the plantar medial first metatarsal head and posterior lateral calcaneous.  There was a cicatrix (scar) overlying the medial aspect of the first metatarsophalangeal joint measuring 7.0 centimeters (cm) by 0.1 cm on the dorsal aspect of the first metatarsophalangeal joint measuring 8.0 cm by 0.2 cm, dorsal aspect of the second metatarsophalangeal joint measuring 5.1cm by 0.1cm, and dorsal aspect of the third metatarsophalangeal joint measuring 4.0 cm by 0.2 cm in diameter.  All cicatrices were flat, superficial, nonelevated, and nondepressed without pain to direct palpation.  On neurologic examination, proprioception and light touch were intact.  Achilles and patellar DTR 2/4.  There were no spasms and there was no clonus.  

On musculoskeletal examination, manual muscle testing revealed anterior tibial 5/5 without pain, posterior tibial 5/5 without pain, peroneals 5/5 without pain, hallucial extensors and flexors without pain, and digital extensors and flexors 4/5, without pain.  On biomechanical examination, there was nonweightbearing on the right. There was no decrease in height of the medial longitudinal arch; lateral deviation of the first, second, third, and fourth digit at the metatarsophalangeal joint and second digit at the proximal interphalangeal joint, or extension contracture at the second distal interphalangeal joint.  There was limited dorsiflexion and plantarflexion of the first metatarsophalangeal joint and second proximal and distal interphalangeal joint.  There was also limited dorsiflexion of the second metatarsophalangeal joint.  There was no pain or crepitus with range of motion of the ankle joint; subtalar joint; midtarsal joint; metatarsophalangeal joints two, three, four, and five; hallux interphalangeal joint, and proximal/distal interphalangeal joints two, three, four, and five.  There was pain to palpation of the first interspace and inferior aspect of the second distal interphalangeal joint.  There was tenderness to palpation at the inferior aspect of the fourth metatarsal head and dorsal aspect of the third metatarsophalangeal joint.  There was no pain to palpation of the Achilles tendon; peroneal tendons; sinus tarsi; anterior talo-fibular ligament; posterior talo-fibular ligament; calcaneal fibular ligament; anterior inferior tiblo-fibular ligament; deltoid ligament; posterior tibial tendon; medial calcaneal tubercle; medial band of the plantar fascia; and inferior aspect of metatarsal heads one, two, three, and five.

On range of motion testing the Veteran had right ankle plantarflexion from 0 to 60 degrees with no pain (active motion) and 0 to 62 degrees with no pain (passive motion).  The Veteran had first metatarsophalangeal joint dorsiflexion from 0 to 52 degrees (active and 0 to 56 degrees (passive) and plantarflexion from 0 to 28 degrees (active) and 0 to 4 degrees (passive).  

The assessment was right hallux limitus post bunionectomy and right hallux valgus.  The examiner wrote that the Veteran continued to experience loss of motion and pain in the right first metatarsophalangeal joint secondary to surgery.  The examiner wrote that the Veteran's pain and loss of motion were the major functional impact on her condition.  The Veteran had moderate functional loss secondary to pain and loss of motion and the examiner was unable to elicit fatigue or lack of endurance during the evaluation.  The Veteran also had transfer pain inferior to the fourth metatarsal head secondary to her previous surgeries.  Significantly, it was noted that the examiner had reviewed the claims file in connection with the examination.

During the May 2013 VA examination, the Veteran reported that during the last 12 months, the pain level in both feet had increased.  She stated that the pain level was equivalent in both feet and she reported frequent "burning sensation" on the plantar aspect of both feet with episodes of "sharp pain" of the dorsal aspect of the right great toe.  The Veteran reported that when "standing to get up out of a chair," additional pressure on the right great toe will increase pain level in her right foot.  She reported that "standing to get up out of a chair once," or even with multiple repetitions, there would be increased bilateral foot pain an equivalent amount.  The Veteran stated that after standing in one position for 20 minutes that "pressure" on her feet would cause a significant increase in pain in both feet, equal bilaterally.  She denied any effect on her feet on sitting in a chair and reaching down to grasp and retrieve an object off the floor.  The Veteran reported that when raking leaves recently that both feet hurt the most of any part of her body during this activity, and she needed to rest after 30 minutes of raking because of increased back and bilateral feet pain.  The Veteran reported that when operating a motor vehicle her right foot hurts more with needing to push down on the accelerator, and this pain was concentrated across the metatarsal head region of her right foot.  She stated that when driving 2.5 hours, she normally would stop twice because of increasing right foot pain while driving.  

The Veteran stated that she could probably "get up on her tiptoes once," but that multiple repetitions of this activity would definitely increase bilateral foot pain.  She denied any effect of her feet on "picking up and carrying a 12 pack of soda 30-40 feet."  The Veteran reported that when sitting in a chair, any pressure on her feet would increase bilateral foot pain, and she also noticed that while sitting in a chair that weather changes will increase her general foot pain level.  She reported that after walking four blocks maximum, she would need to stop because of increased bilateral foot pain.  She treated her bilateral foot disorders with Advil, shoe inserts, and special accommodative shoes and her response to this treatment was fair to good with no side effects.  

On physical examination, it was noted that the Veteran did not have Morton's neuroma or metatarsalgia.  There were also no hammer toes.  There was evidence of hallux valgus, hallux rigidus of a mild or moderate severity level on the right.  There was also evidence of pes cavus, specifically increased medial arch weigh bearing and nonweightbearing bilateral foot.  There was definite tenderness under the metatarsal head but there was no effect on plantar fascia, dorsiflexion, or varus deformity due to pes cavus.  There was no evidence of malunion or nonunion of tarsal or metatarsal bones and no other foot injury or bilateral weak foot.  

Other pertinent physical findings of the right foot included, 2+ out of 4 dorsalis pedis and posterior tibial pulses, decreased range of motion in dorsiflexion and plantarflexion first and second toes with normal range of motion otherwise toes 3 through 5, no digital or webspace ulcerations, tenderness to palpation plantar aspect
of all 5 metatarsophalangeal joints, with passive dorsiflexion of the toes and palpation of the arch region no complaint of pain or palpable nodularity, no pain with palpation anterior aspect of left heel, 10 x 15 millimeters (mm) callus medial aspect of the first metatarsophalangeal joint, 35 degree valgus deviation right great toe (moderate hallux valgus), no unusual calluses noted, and toenails normal.

There was a well-healed scar dorsal aspect of the second toe, overlying
metatarsophalangeal joint, measuring 3.5 cm in total length and 1 mm in
width.  There was also a well-healed scar medial aspect adjacent plantar surface of first metatarsophalangeal joint measuring 3 cm in total length and 1 mm in maximal width.  Finally, there was a well-healed scar dorsomedial aspect of first toe extending from PIP (proximal interphalangeal) joint onto proximal dorsal foot measuring 8.5 cm in total length and 1 to 2 mm in maximal width.  These scars were well-healed, not elevated, not depressed, and nontender.  There was no erythema or drainage and no nodularity.  

The Veteran did not use an assistive device due to her right foot disability.  The examiner wrote that, due to the Veteran's right foot condition, there was no functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  X-ray examination revealed degenerative or traumatic arthritis.  It was noted that the Veteran's right foot condition impacted her ability to work.   

Review of the VA outpatient treatment records dated through May 2013 and private treatment reports dated through December 2013 do not contain findings pertinent to the service-connected right foot disorder that describe a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.

In her February 2008 notice of disagreement, the Veteran stated that she was continuing to have problems with her 4th metatarsal of the right foot.  Specifically, she wrote that, when she drove, she would feel a lump under her foot and it hurt.  She also continued to have pain and problems with her right foot after the surgeries in 2004 and 2005.  She was given new inserts and also prescribed gel inserts for the heels of both feet by the doctors at the VAMC Podiatry Clinic.  She also wrote that her gait was "still off," contending that her gait continue to be a contributing factor in the pain that she suffered daily with her feet, knees and back.  The Veteran wrote that her claim could be evaluated analogous to DC 5276 and that she should be awarded a 30 percent rating for pronounced symptomology, specifically loss of motion and pain in the right first metatarsophalangeal joint secondary to surgery; moderate function loss secondary to pain and loss of motion, and transfer
pain inferior to the fourth metatarsal head secondary to my previous surgeries.   Additionally, the Veteran noted a March 2007 x-ray showing bilateral mild dorsal and plantar calcaneal spurring which, according to the Veteran, indicates arthritis
and that the arthritis is caused by her altered gait from the pain she experiences.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints does not meet the criteria for a rating higher than 20 percent.  Significantly, as 10 percent is the maximum rating under DC 5280, a higher rating is not possible under that code.  While DC 5283 does provide for a rating higher than 20 percent, there is no evidence of severe malunion or nonunion of the tarsal or metatarsal bones.   As above, the May 2013 VA examiner described the Veteran's hallux valgus and hallux rigidus to be of a "mild or moderate severity level on the right."  Furthermore, there was no evidence of malunion or nonunion of tarsal or metatarsal bones and no other foot injury or bilateral weak foot.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  DC 5281 for severe unilateral hallux rigidus and DC 5282 for hammertoes each provide a maximum disability rating of 10 percent.  The other diagnostic codes applicable to foot disorders, DC 5276 for acquired flatfoot, DC 5277 for weak foot, DC 5278 for claw foot, also do not apply to the Veteran's service-connected right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints since the Veteran is not separately service-connected for any of these disorders.  

The Board has also determined that the Veteran is not entitled to a 30 percent rating under DC 5284 as the Veteran's disability picture does not more nearly approximate a severe foot disability.  See 38 C.F.R. § 4.7.  In November 2014, the Board found that the Veteran was not entitled to the 30 percent rating, in part because her disability did not exhibit the signs and symptoms associated with the 30 percent evaluation under DC 5276.  Subsequently, the Court held in Prokarym v. McDonald, 27 Vet. App. 307, 312 (2015), that a "severe" disability under DC 5276 is not equivalent to a "severe" disability under DC 5284.  Specifically, the Court held that there is no incongruity in finding Appellant's foot disabilities to be "pronounced"-a degree greater than "severe"-under DC 5276, but not "severe" under DC 5284, because severe bilateral flatfoot is not equivalent to other severe foot injuries.  Therefore, and as a further result of its finding that the Veteran is not service-connected for any disability that would permit consideration of DC 5276, the Board will not focus on DC 5284 without reference to the criteria of any other potentially applicable code.  

However, the Board again finds that the Veteran's foot disability does not warrant a 30 percent rating for a "severe" disability under DC 5284.  While her disability has affected her gait, at the time of the May 2013 examination she was able to ambulate without the use of an assistive device.  She also reported that she could walk 4 blocks before stopping because of pain, carry a 12-pack of soda 30-40 feet, rake leaves for as many as 30 minutes, and drive for two and a half hours with two stops because of pain.  This functional impairment, while limiting, and indicative of a moderately severe disability for which a 20 percent rating is assigned, is not indicative of a more severe disability warranting a higher rating under DC 5284.  Moreover, to assign a separate rating would be tantamount to pyramiding as the Veteran is already receiving a 20 percent rating based on moderately severe symptomatology.  38 C.F.R. § 4.14.

Regarding the DeLuca criteria, since the Veteran is in receipt of the highest disability rating possible for hallux valgus, DeLuca is not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her right foot disability and notes that her lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's right foot disability.  As such, while the Board has considered the Veteran's testimony with regard to the matters she is competent to address, the Board is more persuaded by the competent medical evidence of record that includes specialized evaluation of functional impairment and symptom severity, in addition to details of clinical features of her service-connected right foot disability. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right foot disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hallux limitus/extensus status post bunionectomy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated which contemplate her pain and limited mobility due to pain because of joint abnormalities in the feet and the resultant functional limitations she experiences due to pain. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected right hallux limitus/extensus status post bunionectomy.  As such, the Board need not proceed to consider the second factor, i.e., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In November 2014, the Board remanded the Veteran's TDIU claim for further development.  In an April 2015 rating decision, the Veteran was awarded TDIU as of April 25, 2013, the day after she stopped working.  Also, beginning November 12, 2013, the Veteran has been in receipt of a 100 percent rating.  Therefore, given the previous grant of TDIU, and that entitlement to TDIU for additional time periods has not been raised by the Veteran or reasonably raised by the record in connection with her increased rating claim decided herein, no further consideration of such is necessary at this time.

In sum, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's connected right hallux limitus/extensus status post bunionectomy.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.




ORDER

A rating in excess of 20 percent for right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Court or Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Beginning with the Veteran's service connection claims, it is necessary to obtain an addendum opinion as to whether the Veteran's left foot, right knee, and left knee disabilities are caused or aggravated by her service-connected for right hallux limitus/extensus status post bunionectomy.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In May 2013, a VA examiner rendered the following medical opinion as to these disabilities:

The veteran has been awarded service-connection for right hallux limitus/extensus status post bunionectomy for over 8 years, and the administrative possibilities for adjudicating this problem require conscientious review by appropriate VA officials.  If one can accept that service connection for right hallux limitus/extensus status post
bunionectomy was in error related to active duty status, then the issue of left cavus foot and plantar fasciitis secondary to or aggravated by service connected right hallux limitus/extensus status post bunionectomy is eliminated. Although the podiatrist opined in 3/12 that "it is more likely than not that her left heel condition may have
come from overcompensation of her right foot," in the absence of an observed shift in gait during ambulation, there is no credible medical evidence to support this statement. Gait was observed during this compensation and pension examination without any shift of weight from one lower extremity to the other.

The Veteran claimed that the examiner was biased because he questioned the propriety of previous grants of service connection for right hallux limitus/extensus status post bunionectomy.  The Board found no bias, because the examiner accepted the grants of service connection in providing the necessary medical opinions regarding the Veteran's secondary service connection claims, and because a VA examiner is presumed to have properly discharged his duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347   (Fed. Cir. 2004). 

The Court, however, found the Board's reasons and bases for relying on the examiner's opinion as to secondary service connection inadequate.  Specifically, the Court found that the Board

did not adequately explain how the VA examiner was an impartial expert witness regarding the appellant's left foot and knee disabilities, given the examiner's seemingly biased opinion that, regardless of whether or not the appellant has an antalgic gait, service connection for a left foot disability was not warranted on a secondary basis because, in his opinion, service connection for the
underlying right foot disability was in error.

The Court directed the Board to explain its reliance on the opinion and, if necessary, to remand for further development of the claim.  In light of the Court's finding, the Board will remand the claim to a new examiner to obtain a new medical opinion as to whether the Veteran's left foot, right knee, and left knee disabilities were caused or aggravated by her right hallux limitus/extensus status post bunionectomy.

As to the Veteran's increased rating claim for a lumbar spine disability, the Court found that the Board erred in denying the claim without first obtaining VA treatment records which document severe flare-ups of pain in the appellant's lumbar spine that note her forward flexion is limited to about 40 degrees and that she could not move without significant pain.  The Board notes that VA treatment records from 2014 describing such symptoms have since been associated with the claims file.  

After reviewing those records, the Board notes that the Veteran reported forward flexion with pain to 50 degrees in September 2014 and to 40 degrees in December 2014.  A higher schedular rating would be warranted if forward flexion were limited to 30 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Given that the VA treatment records in late 2014 show a potential deterioration in the Veteran's lumbar range of motion, the arguments the Veteran made before the Court, and the rating criteria, the Board concludes that a new examination is necessary in order to assess the nature and severity of the Veteran's lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Board a new examination of the Veteran's lumbar spine disability is necessary in light of the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which was decided shortly after the Court's Memorandum Decision in this case.  In Correia, the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id. Upon a review of the examination conducted during the course of the appeal in March 2007 and May 2013 documenting the Veteran's spine range of motion, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the record to be given to an examiner other than the one who conducted the May 2013 VA examinations for the purpose of preparing another opinion regarding the nature and severity of the Veteran's lumbosacral strain disability and the nature and etiology of the Veteran's left foot, right knee, and left knee disabilities.  In this regard, the Veteran should be scheduled for the appropriate VA examination(s) so as to determine the current level of severity of her lumbar spine disability, and any other examination(s) the examiner deems necessary to address the Board's inquiries.  The record, to include a complete copy of this remand, must be made available to the examiner, and the VA examination report should include discussion of the Veteran's documented medical history and assertions.

With regard to examination of the lumbar spine disability, all indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Further, examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of any flare-ups of these symptoms.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's low back disability conducted during the course of the appeal in March 2007 and May 2013 on which the Veteran's back range of motion was recorded.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.
		
Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's left foot, right knee, and left knee disorders are caused OR aggravated by her service-connected right hallux limitus/extensus status post bunionectomy.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


